Citation Nr: 0709487	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  02-05 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from May 1949 to August 1952.  
The veteran died in August 2000, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 decision by the RO which, 
in part, denied entitlement to DIC benefits under 38 U.S.C.A. 
§ 1151.  A videoconference hearing before the undersigned 
member of the Board was held in August 2002.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The immediate cause of the veteran's death in August 2000 
is shown to have been the result of pulmonary hemorrhage due 
to or as a consequence of pulmonary abscess.  

3.  The veteran's death was proximately due to an error in 
judgment on the part of VA in furnishing medical treatment, 
and was an event that was reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for eligibility for DIC under 38 U.S.C.A. § 1151 
are met.  38 U.S.C.A. §§ 1151, 1310, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.22, 3.102, 
3.159, 3.312, 3.361 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  The Act 
and implementing regulations provides, in part, that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

In light of the favorable decision, the Board finds that any 
VA deficiency in complying with VCAA is harmless error and 
that no useful purpose would be served by remanding the 
appeal to the RO.  Cf. Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Factual Background

The veteran died in August 2000.  The certificate of death, 
received from the appellant in August 2000 showed that the 
veteran expired at a VA medical facility on August 1, 2000.  
The immediate cause of death was pulmonary hemorrhage due to 
pulmonary abscess.  Other significant conditions contributing 
to death but not resulting in the underlying causes of death 
were reported to be chronic obstructive pulmonary disease; 
severe peripheral vascular disease; and suspected pulmonary 
tumor.

At the time of his death, the veteran was service connected 
for residuals of frostbite of both feet, rated 30 percent 
disabling from November 1953 to September 14, 1994, when he 
was assigned a 20 percent evaluation for residuals of 
frostbite of the left foot, rated 20 percent disabling from 
September 15, 1994, and right above the knee amputation, 
rated 60 percent disabling from April 1, 1995.  Service 
connection was also established for malaria, rated 
noncompensably disabling.  Subsequent to his death, service 
connection for right above the knee amputation was severed by 
the RO in July 2001, and the 30 percent evaluation for 
residuals of frostbite of both feet was reinstated, effective 
from November 10, 1953.  

The medical evidence of record shows that the veteran was 
essentially confined to a wheelchair due to numerous health 
problems, including chronic obstructive pulmonary disease 
(COPD), seizure disorder due to cerebrovascular accident with 
expressive aphasia and right spastic hemiparesis, bilateral 
above the knee amputations as a result of severe peripheral 
vascular disease, open reduction and internal fixation of the 
right hip, bilateral renal cysts and enlarged gallbladder 
with calculi and prostatic calcifications, and chronic 
anemia.  The veteran was admitted to a VA medical facility in 
September 1993 for comprehensive rehabilitation following 
open reduction and internal fixation of the right hip due to 
an intertrochanteric fracture, and remained a patient on the 
Nursing Home Care Unit until the time of his death in August 
2000.  

About a month prior to his death, the veteran was noted to 
have a decrease in oral intake and complained of abdominal 
pain; he was also noted to have a weight loss of about 30 
pounds over the previous year.  Laboratory studies revealed a 
drop in his hemoglobin to 7.9, and he was transferred to 
another VA medical facility for a work-up and transfusion.  
During his hospitalization, it was thought that he had a mild 
myocardial infarction based on a slight increase in cardiac 
enzymes and some ST changes on EKG.  A CT scan revealed a 
lung mass and a bronchoscope and bacterial cultures disclosed 
a pulmonary abscess, and the veteran was started on long-term 
antibiotics.  His appetite was very poor and although he was 
able to get up in his wheelchair, there was a decrease in his 
activities.  On August 1, 2000, the veteran went into 
respiratory distress and put his call light on.  When medical 
staff entered the room, there was blood in his mouth and on 
his shirt, he was cyanotic with a very slow respiratory rate, 
and there was no heart rate.  Support measures including 
suction machine and oxygen were administered to no avail, but 
resuscitation measures were not initiated because the veteran 
requested a do not resuscitate order.  The family was 
notified and a request for an autopsy was made, but the 
family firmly denied the request.  

In January 2004, the Board referred the veteran's claims file 
for an independent medical expert (IME) opinion as to the 
nature and etiology of the veteran's fatal pulmonary 
hemorrhage and whether his death was due to carelessness, 
negligence, lack of proper skill, or error in judgment on the 
part of VA health care providers in furnishing medical or 
surgical treatment, or due to an event which was not 
reasonably foreseeable.  Such an opinion was rendered in 
October 2006.  A discussion of the findings and conclusions 
of the independent medical expert will be provided in the 
analysis below.  

Law & Regulations

When a veteran suffers additional disability or death 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospital care, medical or surgical treatment, or an 
examination by VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  See 38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.361 (2006).  

For claims filed on or after October 1, 1997, as in this 
case, the appellant must show that the VA treatment in 
question resulted in additional disability or death, and that 
the proximate cause of the disability or death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability or death was an 
event which was not reasonably foreseeable.  See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151.  

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  To establish 
that carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability or death (as explained in 38 
C.F.R. § 3.361(c)); and 

(i) VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or 

(ii) VA furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in 
appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of 38 C.F.R. § 17.32.  Minor 
deviations from the requirements of § 17.32 that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  Consent may be express (i.e., 
given orally or in writing) or implied under the 
circumstances specified in § 17.32(b), as in emergency 
situations.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  38 C.F.R. § 3.361(d)(2) (2006).  

Analysis

The appellant contends, in essence, that the veteran's 
pulmonary abscess was caused by carelessness and/or 
negligence on the part of VA health care provider's in 
failing to provide proper dental hygiene treatment while he 
was confined to a VA medical facility.  

As noted above, the Board referred the veteran's claims file 
to an independent medical expert in the field of pulmonology 
for review of the records and an opinion as to the nature and 
etiology of the veteran's fatal pulmonary hemorrhage, to 
include whether his death was due to carelessness, 
negligence, lack of proper skill, or error in judgment on the 
part of VA health care providers in furnishing the medical or 
surgical treatment, or due to an event which was not 
reasonably foreseeable.  

In a letter received in October 2006, the medical expert 
indicated that he had reviewed the veteran's claims file and 
included a detailed discussion of the veteran's medical 
history and treatment by VA prior to his death in August 
2000.  He noted that while there were studies that suggested 
poor dental hygiene was common among the elderly, especially 
in institutionalized settings, and that this predisposed them 
to an increased rate of bacterial inoculums often associated 
with pulmonary abscess formation, the bulk of the literature 
focused on pyorrhea and gingivitis due to poorly cared for 
teeth and gums.  However, he noted that there were no formal 
studies that looked at dentures and the care or lack thereof, 
in the development of pulmonary abscesses.  Traditionally, 
edentulous patients, such as the veteran, were believed to 
have a lower incidence of bacterial growth and were at a 
lesser risk of abscess formation.  The pulmonologist opined 
that, in this case, the veteran had a number of other 
underlying comorbidities, including COPD, medications taken 
for his depression and gastrointestinal problems, history of 
cerebral vascular accident, limited mobility, advancing age, 
and significant malnutrition that were overwhelmingly more 
likely to have contributed to the development of a pulmonary 
abscess than his poorly cared for dentures.  

Regarding treatment once the abscess was diagnosed, he noted 
that the medication prescribed by VA, Penicillin VQ, was not 
consistent with up-to-date recommendations for therapy of 
nonsocomially acquired lung abscess.  He noted that 
literature was certainly available to the consultant at the 
time of treatment that would have mandated the use of agents 
with activity against gram negative bacteria such as a third-
generation cephalosporin, fluoroquinolone, piperacillin-
tazobactam, or clindamycin combined with an aminoglycoside.  
He indicated that even with the use of the correct 
antibiotics, the veteran's debilitated status did not 
guarantee recovery.  In an addendum report received in 
February 2007, he opined that the veteran's death from 
bleeding from the pulmonary abscess was directly caused by a 
failure on the part of VA to exercise the degree of care that 
would be expected of a reasonable health care provider in not 
prescribing appropriate antibiotic medication.  

Although the medical expert indicated that the bacterial 
cultures from the bronchoscope in July 2000 were not of 
record, raising the possibility that the mass was lung cancer 
and not a pulmonary abscess for which there could have been 
no improvement with the use of antibiotics, the Board is 
constrained to render a decision based on the objective 
medical evidence of record.  In this case, VA pulmonary notes 
in July 2000 showed that the veteran was evaluated for the 
specific purpose of determining whether the mass discovered 
on CT scan was a pulmonary abscess or possibly a squamous 
cell carcinoma.  The pulmonary notes clearly indicated that 
the mass was an infection.  There is no indication in these 
records that a diagnosis of squamous cell carcinoma had been 
made.  Associated bronchoscope findings did not include 
carcinoma, and instead found erythema and inflammation in the 
left lower lobe bronchus with pus and swollen abnormal 
mucosa.  The veteran's final hospital summary indicated that 
following such CT scan and bronchoscopy, a pulmonary abscess 
was found and the veteran was started on long-term 
antibiotics and stabilized.  Furthermore, the Certificate of 
Death, completed by medical staff at the same VA hospital, 
showed the cause of the veteran's death as pulmonary 
hemorrhage due to pulmonary abscess.  Since an autopsy was 
not performed, and there is no competent evidence to the 
contrary, the Board must accept the diagnosis by the treating 
pulmonologist as correct.  Likewise, the medical expert 
opinion that the failure to administer the appropriate 
antibiotics for a pulmonary abscess by VA health care 
providers was the proximate cause the veteran's death must 
also be accepted as correct.  In light of the discussion 
above, the Board finds that entitlement to DIC benefits under 
38 U.S.C.A. § 1151, is warranted.  




ORDER

Entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C.A. § 1151, is granted.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


